Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 17, line 9, the language “the raised portion” lacks a proper antecedent basis.  It appears that the language should be changed to “the first raised portion” to be consistent with the previous recitations of the first raised portion.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10, 11, 13, 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wait (4,960,239) in view of Cole (6,290,617).  Note the basis for the rejections set forth in the office action filed September 20, 2022.  Regarding the amendments to claim 1, it is noted that Wait teaches a ball marker receiver disposed in the body, however, the receiver is not a hole disposed in and surrounded by the front side and extending towards the rear side.  Further, Wait lacks the teaching for the rest curved inward towards the tool extension as recited.  Cole teaches that it is known in the art of divot repair tools to provide the body of the tool with a hole in the front side that extends toward the rear side for receiving the ball marker.  Note Figures 1-3 and column 3, lines 26-37 of Cole.  It would have been obvious to one of ordinary skill in the art to provide the body of Wait with the ball marker hole and ball marker as taught by Cole in order to provide a hole that is intended to receive a ball marker that is press fitted into the central portion of the body.  
	Regarding the limitation for the rest curved inward toward the tool extension, note Figures 2 and 9 and column 4, lines 2-7 of Cole disclosing a rest for the body that is curved inward toward the tool extension.  It would have been obvious to one of ordinary skill in the art to form the top side of the elongated body of Wait with the rest curved inward towards the tool extension in order to permit a golf club to rest on the body without getting the grip wet or dirty.  
	Regarding new claim 21, note Figure 1 of Wait showing the tool extension (25) comprising two tapered surfaces.    
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wait (4,960,239) in view of Cole (6,290,617) and Hurtgam (US 2002/0162866).  Note the basis for the rejections set forth in the office action filed September 20, 2022.  
Claims 5-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wait (4,960,239) in view of Cole (6,290,617) and Wiens (7,238,126).  Note the basis for the rejections set forth in the office action filed September 20, 2022.  
Regarding new claim 17, note the rejection of claims 1 and 5 as the combination of Wait in view of Wiens substantially teaches the recited limitations.  Wait discloses a golf divot repair tool comprising an elongated body (10) that obviously defines front, back, right, left, bottom and top sides and a longitudinal axis.  Note Figures 1 and 2.  Wait also provides first and second tee receivers (15) disposed along right and left sides, respectively.  Note Figure 1 showing a ball marker receiver (17) and a tool extension (26) extending from a bottom side of the body.  However, Wait lacks the teaching for the recess as recited.  Wiens reveals that it is known in the art of divot repair tools to provide the body (60) with a recess (72) in order to facilitate the repair of the divot.  Note Figure 6 and column 4, lines 43-45.  It would have been obvious to one of ordinary skill in the art to provide the tool of Wait with the recess of Wiens in order to facilitate divot repair by providing a thumb engagement surface.  
Regarding the limitation for the ball marker receiver disposed in the first raised portion, Cole teaches that it is known in the art of divot repair tools to provide the body of the tool with a hole in the front side that extends toward the rear side for receiving the ball marker.  Note Figures 1-3 and column 3, lines 26-37 of Cole showing the hole proximate the bottom side of the body adjacent the tool extension.  It would have been obvious to one of ordinary skill in the art to provide the body of Wait with the ball marker hole and ball marker as taught by Cole in order to provide a hole that is intended to receive a ball marker that is press fitted into the central portion of the body.  It is noted that providing the hole in the location as taught by Cole would teach a ball marker receiver that is disposed in the first raised portion of the tool of Wait as modified by Wiens. 
Regarding claim 18, the combination of Wait in view of Cole teaches providing the top side of the elongated body with a rest curved inward toward the tool extension for maintaining the golf grip from the ground.  Note the rejection of claim 1 above.  
Regarding claim 19, the combination of Wait in view of Wiens teaches providing the raised portion (82) extending laterally across the body from left to right sides and on the front side of the body as recited.  Note Figure 6 of Wiens.  
Regarding claim 20, note Figure 1 of Wait showing the tool extension (25) as a wedge comprising two tapered surfaces.    
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wait (4,960,239) in view of Cole (6,290,617) and Woods (,454,457).  Note the basis for the rejections set forth in the office action filed September 20, 2022.  
Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.  Regarding claim 1, the applicant contends that the reference to Wait lacks the teaching for the ball marker receiver to be a hole disposed in and surrounded by the front side and extend toward the rear side as recited.  The applicant also argues that Wait lacks the teaching for the elongated body to comprise the recited rest curved inward toward the tool extension as recited in amended claim 1.  However, these arguments are not persuasive as the rejection of claim 1 now includes the reference to Cole.  Cole teaches that it is known in the art of divot repair tools to provide the elongated body of the tool with a hole that is disposed in and surrounded by the front side and extends toward the rear side.  Note Figures 1-3 and column 3, lines 26-37 of Cole.  It would have been obvious to one of ordinary skill in the art to provide the body of Wait with the ball marker hole and ball marker as taught by Cole in order to provide a hole that is intended to receive a ball marker that is press fitted into the central portion of the body.  
	Regarding the limitation for the rest curved inward toward the tool extension, note Figures 2 and 9 and column 4, lines 2-7 of Cole disclosing a rest for the body that is curved inward toward the tool extension.  It would have been obvious to one of ordinary skill in the art to form the top side of the elongated body of Wait with the rest curved inward toward the tool extension in order to permit a golf club to rest on the body without getting the grip wet or dirty.  
	Regarding new claim 17, the applicant contends that claim 17 defines the position of the recess between the first and second tee receivers and the raised portion and the ball marker receiver is disposed in the first raised portion.  This argument is also not persuasive as the combination of Wait in view of Cole and Wiens teaches the claim limitations.  Wait teaches an elongated body comprising the first and second golf tee receivers as recited.  Wiens reveals that it is known in the art of divot repair tools to provide the body (60) with a recess (72) in order to facilitate the repair of the divot.  Note Figure 6 and column 4, lines 43-45.  It would have been obvious to one of ordinary skill in the art to provide the tool of Wait with the recess of Wiens in order to facilitate divot repair by providing a thumb engagement surface.  Cole teaches that it is known in the art of divot repair tools to provide the elongated body with a ball marker receiver located proximate the tool extension.  It would have been obvious to one of ordinary skill in the art to provide the tool of Wait with the ball marker receiver of Cole located proximate the tool extension in order to provide a hole that is intended to receive a ball marker that is press fitted into the central portion of the body.  It is noted that providing the hole in the location as taught by Cole would teach a ball marker receiver that is disposed in the first raised portion of the tool of Wait as modified by Wiens.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711